Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 4, 2022 is acknowledged.
3.	Applicant’s election without traverse of Group 3 (claims 20) in the reply filed on May 4, 2022 is acknowledged.
4.	Claims 1-19 are cancelled by Examiner’s amendment set forth herein
5.	Claim 20 is amended by Examiner’s amendment set forth herein.
6.	Claim 20 is allowed in this office action.


EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Gersting on May 17, 2022.

The specification has been amended as follows: 

In the original specification, at paragraph [0212], please amend the paragraph as follows:
[0212] In certain embodiments, inhibitory peptides disclosed herein can be modified, e.g. via PEGylation. Accordingly, in some embodiments, BNZ132-1 can be conjugated to a linear PEG molecule with MW of 40KD at the N-terminus via a linker of (Gly-Ser-Gly-Gly, SEQ ID NO: 132). The final molecule can be H-Cys(acetylamino-propyl-mPEG40k)- Gly-Ser-Gly-Gly-Ile-Lys-Glu-Phe-Leu-Gln-Arg-Phe-Ile-His-Ile-Val-Gln-Ser-Ile-Ile-Asn-Thr-Ser-NH2 (SEQ ID NO: 133).

Claims 1-20 have been amended as follows:

1.-19. (Cancelled)

20. (Currently amended) A compound, comprising:
a composite polypeptide sequence comprising sequence fragments from binding site of c-family cytokines, the c-family cytokines being selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21; and
a polyethylene glycol (PEG) unit;
wherein the compound is represented by H-Cys(acetylamino-propyl-mPEG40k)- Gly-Ser-Gly-Gly-Ile-Lys-Glu-Phe-Leu-Gln-Arg-Phe-Ile-His-Ile-Val-Gln-Ser-Ile-Ile-Asn-Thr-Ser-NH2 (SEQ ID NO: 133).
REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: a compound comprising H-Cys(acetylamino-propyl-mPEG40k)- Gly-Ser-Gly-Gly-Ile-Lys-Glu-Phe-Leu-Gln-Arg-Phe-Ile-His-Ile-Val-Gln-Ser-Ile-Ile-Asn-Thr-Ser-NH2 is free of prior art.
The closest art is a copending application Tagaya et al (US Patent 9951105). Tagaya et al teach instant SEQ ID NO: 133 (see SEQ ID NO: 133). Tagaya et al is a CIP of US Patent No. 9675672, which has a filing date of 9/11/2015. Instant application has a priority date of 12/10/2013. Therefore, Tagaya et al ‘105 is not a prior art document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 20 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654